                   UNITED STATES BANKRUPTCY COURT
                     MIDDLE DISTRICT OF ALABAMA

In re                                                   Case No. 21-30652-WRS
                                                        Chapter 13

RAYMOND ALEXANDER PRICE,

        Debtor.


     ORDER GRANTING RELIEF FROM STAY & CO-DEBTOR STAY

       For the reasons set forth on the record on June 10, 2021, on the Motion for
Relief from Co-Debtor Stay filed by Creditor, Susanne B. Russell (Doc. 24), it is
     ORDERED that the motion is GRANTED. However, to the extent the
Motion for Relief contains a request for waiver of the 14-day stay, that request is
DENIED pursuant to Bankruptcy Rule 4001(a)(3) and Local Rule 4001-1(e)(1).
        Done this 15th day of June, 2021.




                                                   William R. Sawyer
                                                   United States Bankruptcy Judge

c:      Debtor
        Charles E. Grainger, Attorney for Debtor
        Larry E. Darby, Attorney for Creditor
        Sabrina L. McKinney, Trustee
        Susanne B. Russell
        Sylethia Price, Co-Debtor
